Citation Nr: 0832179	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) than 30 percent from May 12, 2005 and 
50 percent from April 5, 2007.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD and assigned an initial evaluation of 30 percent 
from May 12, 2005.  The veteran appealed the initial rating 
assignment in February 2006.  In a subsequent rating decision 
during the initial rating appeal, the RO assigned a 50 
percent rating for PTSD, effective from April 5, 2007, thus 
creating a staged initial rating.


FINDINGS OF FACT

1.  For the period of initial rating appeal to April 5, 2007, 
the veteran's PTSD has manifested symptoms that more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  For the period of initial rating appeal from April 5, 
2007, the veteran's PTSD has manifested symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas due to such symptoms as: 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  For the initial rating appeal period prior to April 5, 
2007, the criteria for an initial disability rating of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).

2.  For initial rating appeal period from April 5, 2007, the 
criteria for an initial disability rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.159, 4.1-
4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule for ratings mental disorders.  38 C.F.R. § 
4.130.  The General Rating Formula for Mental Disorders 
assigns a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 



Initial Rating for PTSD

In this case, the October 2005 rating decision on appeal 
granted service connection for PTSD and assigned an initial 
evaluation of 30 percent from May 12, 2005, and a subsequent 
rating decision during the initial rating appeal assigned a 
50 percent rating for PTSD, effective from April 5, 2007, 
thus creating a staged initial rating.  

The veteran appealed the initial ratings assigned for his 
service-connected PTSD.  He contends that his PTSD symptoms 
should have been rated 70 percent disabling.  He contends 
that he distrusts people, does not socialize, has anger that 
has affected his work, and has recurrent thoughts of Vietnam, 
and has difficulty thinking and concentrating at work.  He 
wrote in his notice of disagreement that he experiences 
short-term memory loss, disturbance of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, difficulty sleeping, flashbacks, feels 
stress, and has panic attacks.  He also indicated that he had 
difficulty with family relationships.  The veteran submitted 
a report from his former employer that shows that he used 
abusive and offensive language directed toward another 
employee.    

The evidence in this case includes a September 2005 VA 
examination report that notes that the veteran was 
hypervigilant, short-tempered, irritable, and anxious.  He 
suffered recurring nightmares, thoughts, and recollections.  
He had a restless sleeping pattern and his concentration was 
very disruptive.  He showed psychogenic amnestic symptoms and 
memory problems.  The veteran has no close friendships.  He 
was married three times previously.  His current marriage 
appeared to be going pretty well.  Examination noted that the 
affect was slightly restricted, and the veteran was tearful, 
anxious, and tense.  The veteran's judgment and insight were 
pretty good.  There were no delusions or hallucinations.  The 
VA examiner diagnosed PTSD and major depressive disorder, 
both of mild severity.  The veteran reported suicidal 
ideation after losing his job of 32 years when the company 
moved overseas.  

The September 2005 VA examiner assigned a GAF score of 61-70.  
This range denotes:  some mild symptoms or some difficulty in 
social, occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The September 2005 VA examiner also indicated that, during 
periods when the veteran's co-morbid depressive symptoms were 
worse, his symptomatology and level of psychiatric impairment 
was significantly worse, and included periods of break downs.  
The September 2005 VA examiner indicated that he could not 
differentiate the PTSD symptomatology from a depressive 
disorder, and even indicated that the veteran had co-morbid 
depression with PTSD.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

The veteran's readjustment counseling therapist at the Vet 
Center submitted a letter in November 2006.  This letter 
indicates that the veteran describes symptoms consistent with 
panic attacks.  The episodes occur two or more times per 
week.  The letter also attributes the veteran's receipt of 
disciplinary action to PTSD symptoms.  In February 2006, 
according to the Vet Center therapist, the veteran became 
verbally aggressive and threw a chair at a coworker.  The 
record from the veteran's employer reports only abusive and 
offensive language directed toward another employee.  Prior 
to this incident, the veteran was terminated from a different 
position in May 2005.  The November 2006 Vet Center letter 
attributes the termination to the veteran's problems with 
short term memory.  In addition to his employment problems, 
the veteran's therapist reports that the combined PTSD 
symptoms are putting his marriage at risk.

The veteran underwent another VA examination in April 5, 
2007.  The examination report shows an increased frequency of 
nightmares, flashbacks, irritability, and faltering job 
performance.  The veteran reported forgetfulness and 
difficulty with concentration.  The examiner found 
circumstantial speech, and indicated that the veteran had 
reduced reliability and productivity due to PTSD signs and 
symptoms.  The April 2007 VA examiner's diagnosis was chronic 
and severe PTSD.  The examiner assigned a GAF score of 49.  A 
GAF score between 41 and 50 denotes serious symptoms or 
serious impairment in social, occupational, or school 
functioning. 

After a review of all the evidence of record, the Board finds 
that, for the period of initial rating appeal prior to April 
5, 2007, the veteran's PTSD manifested symptoms that more 
nearly approximate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds that such symptoms more 
nearly approximate the criteria for a 50 percent initial 
disability rating, but no higher, under Diagnostic Code 9411 
for the period of initial rating appeal to April 5, 2007.  
The Board further finds that for this period the veteran's 
PTSD symptoms have not more nearly approximated the criteria 
for a 70 percent rating.  38 C.F.R. § 4.130. 

For the period of initial rating appeal from April 5, 2007, 
the veteran's PTSD has manifested symptoms that more nearly 
approximate occupational and social impairment, with 
deficiencies in most areas due to such symptoms as: 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  The Board finds that such symptoms 
more nearly approximate the criteria for a 70 percent initial 
disability rating, but no higher, under Diagnostic Code 9411 
for the period of initial rating appeal from April 5, 2007.  
The Board further finds that for this period the veteran's 
PTSD symptoms have not more nearly approximated the criteria 
for a 100 percent rating.
38 C.F.R. § 4.130.





Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  Although this notice was not given before the 
October 2005 rating decision, once the veteran filed a notice 
of disagreement with the initial rating, he was properly 
provided with information concerning the disability 
evaluation criteria in the statement of the case.

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.  In 
September 2006, VA provided the veteran with information 
concerning ratings and effective dates of awards.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.
  
VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations and obtaining VA 
treatment records and reports.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.
 

ORDER

For the initial rating period from May 12, 2005 to April 5, 
2007, a higher initial disability rating of 50 percent for 
PTSD is granted.

For the initial rating period from April 5, 2007, a higher 
initial disability rating of 70 percent for PTSD is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


